Case: 21-40328      Document: 00516106187         Page: 1    Date Filed: 11/23/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 23, 2021
                                  No. 21-40328                             Lyle W. Cayce
                                Summary Calendar                                Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Carlos Macias-Lerma,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 7:20-CR-1940-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Juan Carlos
   Macias-Lerma has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Macias-Lerma has not filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40328     Document: 00516106187         Page: 2   Date Filed: 11/23/2021




                                  No. 21-40328


   We have reviewed counsel’s brief and the relevant portions of the record
   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEAL IS DISMISSED. See
   5th Cir. R. 42.2.




                                       2